Clarke, Presiding Justice.
Appellant was sentenced to life imprisonment for murder following a jury trial.1 The evidence showed that he shot Clifford Lee Wilson after demanding a return of $20. Witnesses testified that when he alighted from a car and demanded the money, he hit the victim. Another person then got out of the car and began to fight with the victim. When the victim struck back, this person told appellant to get the gun. Appellant took a shotgun from the car and shot the victim in *37the back. When the victim ran, appellant pursued him and shot him in the back of the head..
Decided April 15, 1987.
Drew R. Dubrin, Donald A. Hillsman, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Paul L. Howard, Jr., Assistant District Attorneys, Michael J. Bowers, Attorney General, Eddie Snelling, Jr., Assistant Attorney General, for appellee.
1. There was sufficient evidence presented at trial to meet the test of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Appellant contends that the court erred in not giving a charge on voluntary manslaughter. Because the evidence fails to illustrate provocation, a charge of voluntary manslaughter was not warranted. Brennon v. State, 253 Ga. 240 (319 SE2d 841) (1984). The “boxing” or fighting prior to the homicide does not constitute the kind of provocation which would warrant a charge of voluntary manslaughter. Contra Johnson v. State, 249 Ga. 621 (292 SE2d 696) (1982).

Judgment affirmed.


All the Justices concur.


 The offense occurred on July 26, 1985. Appellant was indicted on September 24, 1985, and tried February 10-11, 1986. He was convicted and sentenced February 11, 1986. His motion for new trial was filed and overruled October 2, 1986. A notice of appeal was filed October 31, 1986. The record was certified November 14, 1986, and the case submitted for decision January 1, 1987.